DETAILED ACTION
Response to remarks filed 08/09/21
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 3,736,664).
Regarding claim 1, Black teaches a wear member (fig. 3) configured to be attached to a work implement (14), the wear member comprising: a body (cutting edge element 48) defining a front working region (front face of 48), a rear mounting region (back face of 48), a bottom surface (48, bottom edge of tip (see below)) connecting the front working region to the rear mounting region, a first side region connecting the front working region to the rear mounting region, and a second side region connecting the front working region to the rear mounting region (sides of element 48); wherein the rear mounting region includes a plurality of mounting pads (40) and defines at least one recess disposed at least partially on at least one of the plurality of the mounting pads (counterbore 70).  Black does not teach the rear mounting region lacks a forked portion.   However, there is no criticality in the present specification for not having a fork 

    PNG
    media_image1.png
    309
    631
    media_image1.png
    Greyscale


2. The wear member of claim 1, wherein the wear member defines a plurality of mounting apertures (fig. 2, apertures for pins 58) extending completely through the body from the working region to the rear mounting region and that are disposed at least partially on at least one of the mounting pads (fig. 3) and each of the mounting pads includes a rear planar surface, and the front working region includes a front planar surface that forms an acute angle with the rear planar surface of each of the mounting pads (below).  

    PNG
    media_image2.png
    352
    493
    media_image2.png
    Greyscale


3. The wear member of claim 2, wherein each of the mounting pads defines at least one mounting aperture extending completely through the body (fig. 3, aperture for pin 58).  

.  

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed. 
Response to Arguments
Applicant's arguments have been fully considered. The claims have been rejected under 35 USC 103 in view of Black as discussed above. 
Black does not teach the rear mounting region lacks a forked portion.   However, there is no criticality in the present specification for not having a fork portion on the rear mounting region.   Therefore, the wear member of Black would work equally well without the forked portion, as discussed above.
Claim 2 has been rejected as shown in the image reproduced above.  

Conclusion
Congdon et al. (US 2016/0040399) Fig. 21 teaches multiple relieved portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671